Exhibit 12.1 RATIO OF EARNINGS TO FIXED CHARGES Our ratio of earnings to fixed charges is as follows (in thousands): Earnings: Income (loss) from continuing operations before provision for income taxes and noncontrolling interest $ $ ) $ ) $ $ Interest expense and other ) Portion of rents representative of the interest factor(1) $ $ $ ) $ $ Fixed charges: Interest expense, including amount capitalized $ Portion of rents representative of the interest factor(1) $ Ratio of earnings to fixed charges(2) 1.31x — — 12.18x 12.30x 33% of rental expense For 2014 and 2013, earnings were deficient to cover fixed charges by $67,763 and $443,997, respectively, primarily as a result of operating losses.
